Lumpkin, Justice.
1. .This case turns upon the question whether or not,, in this State, a married woman may engage in business, with her husband as a copartner. In Francis v. Dickel & Co., 68 Ga. 255, it was put in the- form of a query: “Can a wife be her husband’s partner in business?” We think this question was answered affirmatively by the principle laid down in Schofield v. Jones, 85 Ga. 816. After a careful examination of all our statutes and many decisions, we have reached the conclusion that there is no law *713or public policy in Georgia which forbids such a partnership, provided, always, it is bona fide and actual, and not merely colorable. An alleged partnership cannot be used as a mere device for rendering the wife liable for, or subjecting her property to the payment of, debts of her husband. But if they really engage in a business as actual partners, we see no reason why the partnership should not be regarded as a lawful one. The “woman’s law” of 1866 went far towards the emancipation of married women. The only restrictions left upon their power to contract were designed for their protection and benefit. In all cases where these restrictions do not apply, they are as free to contract as men; and no one of these restrictions, so far as we have been able to' ascertain, prevents a married woman from engaging in a partnership business either with her husband or with another. There are many kinds of business in which she is calculated to make an excellent partner, and one who is likely to contribute to the success of the enterprise. The whole matter is summed up in the following quotation from the opinion of Chief Justice Bleckley in the case last cited: “There is nothing contrary to public policy in allowing husband and wife to unite their joint credit in procuring the means of supplying joint resources in the shape of a home, or a place of business from which tc derive an income for the support of the family. Yery often it would contribute to the well-being and prosperity of both, and to the permanent good of the family. No doubt such a power can be abused and misapplied, but this is no reason for not recognizing its existence, or why the law should not tolerate it, if on the whole its results are beneficial rather than pernicious. At all events, we think the power exists at present under our law.” Page 825.
2. Conceding that a wife may lawfully enter into a partnership with her husband, secret stipulations in the partnership articles by which her liability as a member of the partnership is limited can no more in her ease than in any *714other be made binding upon innocent third persons who contract with the partnership in ignorance of these stipulations. One who extends credit upon the faith of her full membership in the firm is entitled to hold her responsible just as if she were a man or a feme sole.

Judgment affirmed.